DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
At pages 2-5, Applicant argues that Estrella does not disclose a sequence of events.
In response, Examiner respectfully submits that nowhere in the claim, a sequence of events, which occurs sequentially is recited. Instead, the claim recites a first sequence of each event. As such, each event is understood as a sequence of values, thus having a time-value relationship as described in the Office Action. Further, for the sake of arguments, even if the claim recites a sequence of events, which occurs sequentially one by one, Examiner respectfully submits that Fig. 6 of Estrella clearly shows three events for both the first activity data and the second activity data. Specifically, for the second activity data, each of the events starts at the time when the values starts going up from the normal values and ends at the time when the values go back to the normal values. Similarly, for the first activity data, each of the events starts at the time when the values starts going down to the normal values and ends at the time when the values go back up from the normal values. It is clear from the Fig. 6 of Estrella, the start and end times of an event is different from start and end times of the others. Thus, they make a sequence of events. Specifically, the event represented by the finer dashed line occurs first, then the event represented by the solid line occurs next, then finally the event represented by the coarser dashed line occurs last.
As such, Applicant’s arguments with respect to claim 2 are not persuasive.
Applicant’s arguments with respect to claims 8 and 14 at pages 5-8 are not persuasive for the same reason as discussed above for claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14 and 21 recites, “the event data comprises a relative weight for each of the plurality of events.” Examiner does not find support for this limitation in the originally filed specification of the current application. The claims are therefore contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estrella (US 2008/0033252 A1 – hereinafter Estrella).
Regarding claim 2, Estrella discloses a method comprising: comprising: receiving, via a plurality of sensors, first activity data for a first time period associated with an individual ([0053]; [0057] – receiving, via an oxygen detector or oximeter, a person's blood oxygen level, and, via an electrocardiograph detector, the person's cardiovascular activity etc. as further described at least at [0013], [0020], [0055] and [0057], during a baseline monitoring period); based on the first activity data, determining a routine associated with the individual during the first time period ([0053] – based on the first activity data, establishing normal values for a plurality of preselected bodily functions); receiving, via the plurality of sensors, second activity data for a second time period associated with the individual ([0054] – receiving via the sensors, activity data set for an activity monitoring period); based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period ([0078]-[0080] – based on the second activity data set, identifying a predetermined change in each preselected bodily functions between the baseline monitoring period and the activity monitoring period); and in response to identifying the at least one abnormal deviation from the routine occurred during the second time period, transmitting a notification indicating the presence of the abnormal deviation ([0072]-[0074]; [0080] – generating an indication upon detection of the predetermined change), wherein both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events (Fig. 6 – each event corresponds to a graph – also see Response to Arguments above); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak).
Regarding claim 3, Estrella also discloses determining the routine comprises: detecting the timing of each event and the completion indicator of each event in the plurality of events (Fig. 6 – the timing of each event and the completion indicator of each event is detected as shown in the time axis); based on the detected timing of each event and the completion indicator of each event, determining correlations between a portion of events in the plurality of events (Fig. 6 – the correlations between a portion of events, e.g. the region around the peak are determined as displayed); determining a plurality of time windows corresponding to the plurality of events, wherein each time window in the plurality of time windows indicates when the corresponding event in the plurality of events occurs during the first time period (Fig. 6); and determining the routine based on the determined correlations and the determined time windows (Fig. 6 – the routine is determined as the constant value on both sides of the peak region).
Regarding claim 4, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises at least one of: determining that at least one event in the plurality of events occurred in a second sequence, the second sequence being different than the first sequence in the event data corresponding to the at least one event (Fig. 6 – determining at least one event occurred a second sequence, e.g. the sequence of values going from normal to peak values and going back to normal, different the firs sequence, e.g. a sequence of a constant value); and determining that the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value).
Regarding claim 5, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period includes: determining a wellness metric based on the second activity data and the determined routine (Fig. 6 – the peak region vs. the normal constant value); and determining that the determined wellness metric is below a threshold (Fig. 6; [0004] – at least below a normal value as a deviation in one or more of parameters may be indicative of a specific ailment or affliction).
	Regarding claim 6, Estrella also discloses the plurality of sensors comprises wearable sensors ([0012] - the sensors are physically attached to one or more portions of the person's body), wherein the first activity data comprises event data corresponding to a first plurality of events performed during the first time period ([0053]; [0057] – data collected from activities performed during a baseline monitoring period), wherein the second activity data comprises event data corresponding to a second plurality of events performed during the second time period, the first and second plurality of events including the same events ([0054] – collected from activities during an activity monitoring period).
	Regarding claim 7, Estrella also discloses the plurality of sensors comprises sensors in communication with a plurality of mechanical and electrical objects associated with the individual, wherein the first and/or second activity data does not include measurable medical parameters (Fig. 7; [0031]; [0072]; [0033] – in communication with at least a central processing unit, which is an electrical objects, an output device, and an environmental control device, a personal control device, a security control device, or any other of a plurality of devices – any of these devices is interpreted as a mechanical device because it has at least a mechanical property, i.e. weight and shape, which is a mechanical structure of the device, at least data regarding calorie expenditure and vocally generated sound waves is not medical parameters).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Estrella as applied to claims 2-7 above.
Claim 8 is rejected for the same reason as discussed in claim 1 above in view of Estrella also disclosing a processor to perform the recited steps ([0066] – a central processing unit to perform the steps).
However, Estrella does not disclose a non-transitory computer-readable medium, in which is embedded computer-readable code, that, when loaded on a computer, causes the computer to perform the steps.
Official Notice taken that implementation of a system using a non-transitory computer-readable medium, in which is embedded computer-readable code, that, when loaded on a computer, causes the computer to perform desired steps is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to implement the system taught by Estrella with a non-transitory computer-readable medium having embedded computer-readable code, that, when loaded on a computer, causes the computer to perform desired steps because such implementations were known to have been advantageous due to power production costs and ease of updating, etc.
Regarding claim 9, Estrella also discloses both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak).
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Regarding claim 11, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises: determining whether the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value).
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Regarding claim 13, Estrella also discloses the plurality of sensors comprises wearable sensors ([0012] - the sensors are physically attached to one or more portions of the person's body).
Regarding claim 14, Estrella discloses a system, comprising: a plurality of sensors ([0053]); a processor ([0066] – a central processing unit), communicatively coupled to the plurality of sensors (Fig. 1 – the central processing unit communicatively coupled a sensor assembly 20 comprising a plurality of sensors as described at least at [0053]); the processor is configured to perform the recited steps ([0066] – a central processing unit to perform the steps): receiving, via a plurality of sensors, first activity data for a first time period associated with an individual ([0053]; [0057] – receiving, via an oxygen detector or oximeter, a person's blood oxygen level, and, via an electrocardiograph detector, the person's cardiovascular activity etc. as further described at least at [0013], [0020], [0055] and [0057], during a baseline monitoring period); based on the first activity data, determining a routine associated with the individual during the first time period ([0053] – based on the first activity data, establishing normal values for a plurality of preselected bodily functions); receiving, via the plurality of sensors, second activity data for a second time period associated with the individual ([0054] – receiving via the sensors, activity data set for an activity monitoring period), wherein both the first activity data and the second activity data comprise event data corresponding to a plurality of events (Fig. 6 – each event has a time-value relationship), wherein the event data comprises a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events, wherein the event data comprises a relative weight for each of the plurality of events (Fig. 6 – each event has a time-value relationship – each of the events has an equal weight of 1, thus a relative weight of 1/3); based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period by: determining whether at least one event in the plurality of events occurred in a second sequence, the second sequence being different than the first sequence in the event data corresponding to the at least one event ([0078]-[0080] – based on the second activity data set, identifying a predetermined change in each preselected bodily functions between the baseline monitoring period and the activity monitoring period by: at least one event in the second sequence changes by a predetermined amount); and in response to identifying the at least one abnormal deviation from the routine occurred during the second time period, transmitting a notification indicating the presence of the abnormal deviation ([0072]-[0074]; [0080] – generating an indication upon detection of the predetermined change).
However, Estrella does not disclose a memory having stored therein a plurality of code sections executable by the processor, the plurality of code comprising instructions for performing the recited steps.
Official Notice taken that implementation of a system using a memory having stored therein a plurality of code sections executable by a processor, the plurality of code comprising instructions for performing desired steps is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to implement the system taught by Estrella with a memory having stored therein a plurality of code sections executable by a processor, the plurality of code comprising instructions for performing desired steps because such implementations were known to have been advantageous due to power production costs and ease of updating, etc.
Regarding claim 15, Estrella also discloses both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak).
Claim 16 is rejected for the same reason as discussed in claim 3 above.
Regarding claim 17, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises: determining whether the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value).
Regarding claim 18, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period includes: determining a wellness metric based on the second activity data and the determined routine, the wellness metric being positively correlated with how closely the second activity data matches the determined value (Fig. 6 – how close to the normal constant value the peak region is); and determining whether the determined wellness metric is below a threshold (Fig. 6; [0004] – at least below a normal value as a deviation in one or more of parameters may be indicative of a specific ailment or affliction).
	Regarding claim 19, Estrella also discloses the plurality of sensors comprises wearable sensors ([0012] - the sensors are physically attached to one or more portions of the person's body).
	Claim 20 is rejected for the same reason as discussed in claim 7 above.
	Regarding claim 21, Estrella also discloses the event data comprises a relative weight for each of the plurality of events (Fig. 6 – each event has a time-value relationship – each of the events has an equal weight of 1, thus a relative weight of 1/3).
Alternatively, claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (US 2006/0084847 A1 – hereinafter Reed) and Estrella.
Regarding claim 2, Reed discloses a method comprising: comprising: receiving, via a plurality of sensors, first activity data for a first time period associated with an individual ([0054]; [0058]-[0063]; [0068]; [0119] – receiving, via various types of sensor, during a period when no abnormalities occur, activity data); based on the first activity data, determining a routine associated with the individual during the first time period ([0062]; [0071] – based on the first activity data, establishing the subject’s regularity in terms of frequency and volume, etc. as subject’s normal routine over a period of time); receiving, via the plurality of sensors, second activity data for a second time period associated with the individual ([0068] – receiving via the sensors, activity data set for another period when abnormalities occur); based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period ([0062]; [0071]; [0087]-[0088]; [0119] – based on the second activity data set, identifying deviations from normal data pattern when abnormalities occur, i.e. repetitive bathroom visits, changes in subject’s regularity in terms of frequency and volume); and in response to identifying the at least one abnormal deviation from the routine occurred during the second time period, transmitting a notification indicating the presence of the abnormal deviation ([0088]; [0119] – generating an alert upon detection of the deviations).
However, Reed does not disclose both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events; a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events; and a completion indicator of each event in the plurality of events.
Estrella discloses both first activity data and second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events (Fig. 6 – each event corresponds to a graph – also see Response to Arguments above); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Estrella into the method of Reed in order to describe to the user each of the event in details so that the user is well aware of when the event occurs.
Regarding claim 3, see the teachings of Reed and Estrella as discussed in claim 2 above. Estrella also discloses determining the routine comprises: detecting the timing of each event and the completion indicator of each event in the plurality of events (Fig. 6 – the timing of each event and the completion indicator of each event is detected as shown in the time axis); based on the detected timing of each event and the completion indicator of each event, determining correlations between a portion of events in the plurality of events (Fig. 6 – the correlations between a portion of events, e.g. the region around the peak are determined as displayed); determining a plurality of time windows corresponding to the plurality of events, wherein each time window in the plurality of time windows indicates when the corresponding event in the plurality of events occurs during the first time period (Fig. 6); and determining the routine based on the determined correlations and the determined time windows (Fig. 6 – the routine is determined as the constant value on both sides of the peak region).
The motivation for incorporating the teachings of Estrella into the method of Reed has been discussed in claim 2 above.
Regarding claim 4, see the teachings of Reed and Estrella as discussed in claim 3 above. Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises at least one of: determining that at least one event in the plurality of events occurred in a second sequence, the second sequence being different than the first sequence in the event data corresponding to the at least one event (Fig. 6 – determining at least one event occurred a second sequence, e.g. the sequence of values going from normal to peak values and going back to normal, different the firs sequence, e.g. a sequence of a constant value); and determining that the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value).
The motivation for incorporating the teachings of Estrella into the method of Reed has been discussed in claim 2 above.
Regarding claim 5, see the teachings of Reed and Estrella as discussed in claim 3 above. Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period includes: determining a wellness metric based on the second activity data and the determined routine (Fig. 6 – the peak region vs. the normal constant value); and determining that the determined wellness metric is below a threshold (Fig. 6; [0004] – at least below a normal value as a deviation in one or more of parameters may be indicative of a specific ailment or affliction).
The motivation for incorporating the teachings of Estrella into the method of Reed has been discussed in claim 2 above.
	Regarding claim 6, Reed also discloses the plurality of sensors comprises wearable sensors ([0056] - the sensors worn by the subject), wherein the first activity data comprises event data corresponding to a first plurality of events performed during the first time period ([0054]; [0058]-[0063]; [0068]; [0119] – receiving, via various types of sensor, during a period when no abnormalities occur, activity data), wherein the second activity data comprises event data corresponding to a second plurality of events performed during the second time period, the first and second plurality of events including the same events ([0068] – receiving via the sensors, activity data set for another period when abnormalities occur).
	Regarding claim 7, Reed also discloses the plurality of sensors comprises sensors in communication with a plurality of mechanical and electrical objects associated with the individual, wherein the first and/or second activity data does not include measurable medical parameters ([0059]-[0063]; [0068]; Figs. 2-3 – in communication with a plurality of computer systems, which are electrical objects, and beds, cabinets, toilet seats to read usage of these objects by the subject, the first and/or second activity does not include measurable medical parameters as further described at [0058] as unrelated to health monitoring).
Claim 8 is rejected for the same reason as discussed in claim 1 above in view of Reed also disclosing a non-transitory computer-readable medium, in which is embedded computer-readable code, that, when loaded on a computer, causes the computer to perform the recited steps of ([0031] – a memory and code to program the computer to perform the steps).
Regarding claim 9, Estrella also discloses both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Estrella into the method of Reed in order to describe to the user each of the event in details so that the user is well aware of when the event occurs.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Regarding claim 11, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises: determining whether the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Estrella into the method of Reed in order to describe to the user each of the event in details so that the user is well aware of when the event occurs.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Regarding claim 13, Reed also discloses the plurality of sensors comprises wearable sensors ([0056] - the sensors worn by the subject).
Regarding claim 14, Reed discloses a system, comprising: a plurality of sensors ([0054; [0059]-[0063]; [0068]); a processor, communicatively coupled to the plurality of sensors ([0054; [0059]-[0063]; [0068]); and a memory having stored therein a plurality of code sections executable by the processor, the plurality of code comprising instructions for ([0031] – a memory storing code to program the computer to perform the steps): receiving, via a plurality of sensors, first activity data for a first time period associated with an individual ([0054]; [0058]-[0063]; [0068]; [0119] – receiving, via various types of sensor, during a period when no abnormalities occur, activity data); based on the first activity data, determining a routine associated with the individual during the first time period ([0062]; [0071] – based on the first activity data, establishing the subject’s regularity in terms of frequency and volume, etc. as subject’s normal routine over a period of time); receiving, via the plurality of sensors, second activity data for a second time period associated with the individual ([0068] – receiving via the sensors, activity data set for another period when abnormalities occur); based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period ([0062]; [0071]; [0087]-[0088]; [0119] – based on the second activity data set, identifying deviations from normal data pattern when abnormalities occur, i.e. repetitive bathroom visits, changes in subject’s regularity in terms of frequency and volume); and in response to identifying the at least one abnormal deviation from the routine occurred during the second time period, transmitting a notification indicating the presence of the abnormal deviation ([0088]; [0119] – generating an alert upon detection of the deviations).
However, Reed does not disclose both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events, wherein the event data comprises a relative weight for each of the plurality of events; based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period by: determining whether at least one event in the plurality of events occurred in a second sequence, the second sequence being different than the first sequence in the event data corresponding to the at least one event.
Estrella discloses both first activity data and second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises a first sequence of each event in the plurality of events with respect to remaining events in the plurality of events, wherein the event data comprises a relative weight for each of the plurality of events (Fig. 6 – each event has a time-value relationship – each of the events has an equal weight of 1, thus a relative weight of 1/3); based on the second activity data, identifying whether at least one abnormal deviation from the determined routine occurred during the second time period by: determining whether at least one event in the plurality of events occurred in a second sequence, the second sequence being different than the first sequence in the event data corresponding to the at least one event ([0078]-[0080] – based on the second activity data set, identifying a predetermined change in each preselected bodily functions between the baseline monitoring period and the activity monitoring period by: at least one event in the second sequence changes by a predetermined amount).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Estrella into the method of Reed in order to describe to the user each of the event in details so that the user is well aware of when the event occurs.
Regarding claim 15, Estrella also discloses both the first activity data and the second activity data comprise event data corresponding to a plurality of events, wherein the event data comprises: a timing of each event in the plurality of events (Fig. 6 – each event has a time-value relationship); and a completion indicator of each event in the plurality of events (Fig. 6 – the time when the event goes back to the normal value after the peak). The motivation for incorporating the teachings of Estrella into the system of Reed has been discussed in claim 14 above.
Claim 16 is rejected for the same reason as discussed in claim 3 above.
Regarding claim 17, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period comprises: determining whether the at least one event in the plurality of events occurred outside of the determined time window for the at least one event (Fig. 6 – determining at least one event occurred outside of the determined time window, e.g. the time window where activity data are of a routine, i.e. having a constant value). The motivation for incorporating the teachings of Estrella into the system of Reed has been discussed in claim 14 above.
Regarding claim 18, Estrella also discloses identifying whether the at least one abnormal deviation from the determined routine occurred during the second time period includes: determining a wellness metric based on the second activity data and the determined routine, the wellness metric being positively correlated with how closely the second activity data matches the determined value (Fig. 6 – how close to the normal constant value the peak region is); and determining whether the determined wellness metric is below a threshold (Fig. 6; [0004] – at least below a normal value as a deviation in one or more of parameters may be indicative of a specific ailment or affliction). The motivation for incorporating the teachings of Estrella into the system of Reed has been discussed in claim 14 above.
Claim 19 is rejected for the same reason as discussed in claim 13 above.
	Claim 20 is rejected for the same reason as discussed in claim 7 above.
Regarding claim 21, see the teachings of Reed and Estrella as discussed in claim 8 above, in which Estrella also discloses the event data comprises a relative weight for each of the plurality of events (Fig. 6 – each event has a time-value relationship – each of the events has an equal weight of 1, thus a relative weight of 1/3). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Estrella into the method of Reed in order to describe to the user each of the event in details so that the user is well aware of when the event occurs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484